             Case 2:18-cv-01773-RSM Document 11-1 Filed 01/15/19 Page 1 of 4



 1                                                  THE HONORABLE RICARDO S. MARTINEZ
 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 8

 9
     JAMES GINZKEY, RICHARD                            Case No.: 2:18-cv-01773-RSM
10   FITZGERALD, CHARLES CERF, BARRY
     DONNER, and on behalf of the class members        [PROPOSED] ORDER GRANTING
11   described below,                                  STIPULATED MOTION TO EXTEND
12                                                     INITIAL CASE DEADLINES
                    Plaintiffs,
13          v.                                         NOTING DATE: JANUARY 15, 2019
                                                       WITHOUT ORAL ARGUMENT
14   NATIONAL SECURITIES CORPORATION,
     a Washington Corporation,
15
                    Defendant.
16

17
            THIS MATTER came before this Court upon the parties’ Stipulated Motion to Extend
18

19   Initial Case Deadlines. Having reviewed the motion, being fully advised on the matter, and for

20   good cause shown, IT IS HEREBY ORDERED that the Stipulated Motion is GRANTED. The
21   initial case schedule is amended as follows:
22
      Deadline                                       Date
23
      Defendant’s Answer or 12(b) Motion Due         February 13, 2019
24
      FRCP 26(f) Conference                          February 19, 2019
25
      Initial Disclosures                            February 25, 2019
26

27

      ORDER GRANTING STIPULATED MOTION
      TO EXTEND INITIAL CASE DEADLINES
      CASE NO. 2:18-CV-1773
             Case 2:18-cv-01773-RSM Document 11-1 Filed 01/15/19 Page 2 of 4



 1    Combined Joint Status Report and Discovery
      Plan                                       March 4, 2019
 2

 3          DATED this ____ day of January, 2019.

 4

 5
                                              s/
 6                                            THE HONORABLE RICARDO S. MARTINEZ
 7

 8
     Presented by,
 9
     BAKER & HOSTETLER LLP
10

11   s/ Douglas W. Greene
     s/ James R. Morrison
12
     Douglas W. Greene, WSBA #22844
13   James R. Morrison, WSBA #43043
     999 Third Avenue, Suite 3600
14   Seattle, Washington 98104
     Tel: (206) 332-1380
15   Fax: (206) 624-7317
     Email: dgreene@bakerlaw.com
16
     Email: jmorrison@bakerlaw.com
17
     Attorneys for Defendant National
18   Securities Corporation

19   s/ David P. Neuman
     David P. Neuman, WSBA #48176
20   Israels Neuman PLC
21   10900 NE 8th Street, Suite 100
     PMB #155
22   Bellevue, Washington 98004
     Tel: (206) 795-5798
23   Email: dave@israelsneuman.com
24

25

26

27

      ORDER GRANTING STIPULATED MOTION
      TO EXTEND DEADLINES - 2
      CASE NO. 2:18-CV-1773
             Case 2:18-cv-01773-RSM Document 11-1 Filed 01/15/19 Page 3 of 4



 1   s/ Alexander N. Loftus
     Alexander N. Loftus, pro hac vice
 2   Joseph Wojciechowski, pro hac vice
 3   Stoltmann Law Offices
     233 S. Wacker, 84th Floor
 4   Chicago, IL 60606
     Tel: (312) 332-4200
 5   Email: alex@stoltlaw.com
     Email: joe@stoltlaw.com
 6

 7   Attorneys for Plaintiffs

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

      ORDER GRANTING STIPULATED MOTION
      TO EXTEND DEADLINES - 3
      CASE NO. 2:18-CV-1773
             Case 2:18-cv-01773-RSM Document 11-1 Filed 01/15/19 Page 4 of 4



 1                                  CERTIFICATE OF SERVICE

 2          I hereby certify that on January 15, 2019, I electronically filed the foregoing [PROPOSED]

 3   ORDER GRANTING STIPULATED MOTION TO EXTEND INITIAL CASE DEADLINES

 4   with the Clerk of the Court using the CM/ECF system, which will send notification of such filing

 5   to the following:

 6
      David P. Neuman, WSBA #48176
 7    Israels Neuman PLC
 8    10900 NE 8th Street, Suite 100
      PMB #155
 9    Bellevue, Washington 98004
      Tel: (206) 795-5798
10    Email: dave@israelsneuman.com
11    Alexander N. Loftus, pro hac vice
12    Joseph Wojciechowski, pro hac vice
      Stoltmann Law Offices
13    233 S. Wacker, 84th Floor
      Chicago, IL 60606
14    Tel: (312) 332-4200
      Email: alex@stoltlaw.com
15
      joe@stoltlaw.com
16
      Attorneys for Plaintiffs
17

18
                                                 s/ Serita Smith
19                                               Serita Smith
                                                 Assistant to Douglas W. Greene and
20                                               James Morrison
21

22

23

24

25

26

27

      ORDER GRANTING STIPULATED MOTION
      TO EXTEND DEADLINES - 4
      CASE NO. 2:18-CV-1773
